DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title is not directed to the method aspect of the claimed invention and should be modified accordingly.

Claim Objections
Claim 5 is objected to because of the following informalities:  the word “preventing” appears to be the wrong form of the base word “prevent”.  It appears “prevented” is the proper word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
It is unclear how the dispersion prepared in claim 11 relates to the steps recited in base claim 1.  It is unclear if this dispersion is the same dispersion prepared as the charge generation composition or some other dispersion in the method.  Clarification is required.
Claim 19 references a third speed as being the same as a second speed but there is no third speed defined in claim 17.  It is unclear what speed is being referenced in the base claims.  Clarification is required.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim(s) 1, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,618,559 to Yashiki et al.
	Yashiki discloses a method of coating a charge generation layer in Example 1 (col. 8, l. 28 – col. 9, l. 47).  In the method, an aluminum cylinder having a diameter of 60 mm and a length of 260 mm is placed in a charge generation layer coating dispersion comprising 10 parts by weight of a disazo pigment, 6 parts by weight of a cellulose acetate butyrate resin, and and 60 parts by weight of cyclohexanone.  The withdrawal velocity of the aluminum drum was 1.5 mm/sec until 3 seconds elapsed from the beginning (0 second), was increased in accordance with the equation V(t)=0.0455t+1.36 for the period of 3 to 36 seconds, and was kept at a constant velocity of 3 mm/sec after 36 seconds elapsed (see Fig. 2). The coating method provides a charge generation layer with a thickness gradient of from 0.07 µm to 0.11 µm.
A charge transport layer is then coated on the charge generation layer to form a layer of 15 µm thickness.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 4,618,559 to Yashiki et al. considered with US Patent 5,994,014 to Hinch et al.
Yashiki was described immediately above.  The findings of fact presented there are incorporated here.
Yashiki does not specify the optical density of the respective portions of the charge generation layer.  However, Yashiki does teach that charge generation layer has various thicknesses based on the pulling rate of the support through the coating layer.  The supporting Hinch patent teaches that thickness of a charge generation layer is monitored by measured optical density of the coating (col. 7, l. 17-20).  Thus it appears from Hinch that the artisan would expect an inherent higher (or “darker”) optical density for thicker sections of Yashiki’s charge generation layer (see claim 17) and a “lighter” optical density in thinner sections (see claim 16).  Because Tashiki discloses various sections of the charge generation layer having various thicknesses (see Fig. 1) and various speeds for coating (see Fig. 2) the artisan would expect each of these areas to have different optical densities where the darkness of the optical density is dependent on the layer thickness.  With respect to claim 19, the area of constant velocity (e.g., 3 mm/sec) would be expected to inherently give the same thickness and same optical density in these sections.

Claim(s) 1, 2, 6-10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0409278 to Makisumi et al.
	Makisumi discloses a method of making an electrophotographic photosensitive member having a cylindrical support, a charge generating layer, and a charge transport layer.  The cylindrical support can be a metal, such as aluminum, having an anodic oxidation surface (¶¶ [0073] – [0077]; claims 1 & 13).  The charge generating layer is applied from a charge generation layer coating solution by immersion coating and by pulling the cylindrical support along its long axis from a solution at various rates to give various thicknesses (¶ [0219]).  The rate of pulling is faster at the ends of the cylindrical support and is decreased toward the center of the support (Table 1).  A region from a central position of an image formation region of the electrophotographic photosensitive member to an end position of the image formation region in the axial direction of the cylindrical support is equally divided into five regions where average film thicknesses measured in nanometers are defined as d1, d2, d3, d4, and d5 from the central position of the image formation region to the end position of the image formation region (¶¶ [0011] - [0013], [0033], [0034], [0037]). The average film thicknesses of the charge generating layer in the five regions satisfy the relationship d1 < d2 < d3 < d4 < d5 in a film thickness of the charge generating layer (Abstract, ¶¶ [0011] - [0014], [0037]; Figure 2).  This shows that at faster pulling rates a thicker layer is formed while at slower pulling rates thinner layers are formed.  As seen in the examples, the central charge generation layer measurement d1 can have a thickness of about 200 nm (see Examples 7-10, 19-22, 37-39; Table 3; see pending claim 8).  Considering claim 9, with respect to Examples 37 and 38, the position d3 has a thickness of 233 nm and at position d5 a thickness of 316 nm.  A charge transport layer is formed from a similar process using a charge transport coating solution (¶¶ [0220], [0221]; see pending claim 6).
	After removal from the coating solution, the support with the coated layer is heat treated in an over at a specific temperature (¶ [0222]; see pending claim 2), such as 100 °C for 10 minutes for the charge generation layer and 120 °C for 40 minutes for the charge transport layer (¶ [0221]; see pending claim 13).  Various charge transport layer thicknesses can be used, such as about 17 µm to about 19 µm for Examples 2, 12, 14, 23, 28, and 33 (see pending claim 7).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication 2020/0409278 to Makisumi et al. considered with US Patent 5,994,014 to Hinch et al.
Makisumi was described above. The findings of fact presented there are incorporated here.
Makisumi does not specify the optical density of the respective portions of the charge generation layer.  However, Makisumi does teach that charge generation layer has various thicknesses defined as d1, d2, d3, d4, and d5 from the central position of the image formation region to the end position of the image formation region. The supporting Hinch patent teaches that thickness of a charge generation layer is monitored by measured optical density of the coating (col. 7, l. 17-20).  Thus it appears from Hinch that the artisan would expect an inherent higher (or “darker”) optical density for thicker sections of Makisumi’s charge generation layer (e.g., areas d4 and d5 see claim 17) and a “lighter” optical density in thinner sections (e.g., d1 and d2; see claim 16).  Given the symmetrical nature of the charge generation layer coating it appears there would be at least two areas in Makisumi’s charge generation layer having identical thickness and identical optical density.

Claims 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0409278 to Makisumi et al. in view of US Patent Application Publication 2007/0134570 to Hartman et al.
Makisumi was described above.  As noted above, Makisumi forms a charge generation layer by immersion coating and by pulling the cylindrical support along its long axis from the coating solution at various rates to give various thicknesses.  The charge generation layer coating solution is exemplified as comprising a titanyl phthalocyanine pigment and poly(vinyl butyral) dispersed in cyclohexanone (see Coating Solution 2 for Charge Generating Layer) (¶¶ [0197], [0198]).  Makisuki does not disclose the presence of poly(methyl-phenyl)siloxane and poly p –hydroxystyrene in the charge generation layer coating dispersion and does not disclose a mixture of 2-butanone and cyclohexanone as solvents for the dispersion.  Additionally, Makisumi exemplifies a different solvent composition for formation of the charge transport layer, but does disclose triarylamine compound as the operative charge transport compound with a polycarbonate resin (¶¶ [0210], [0211]).  Makisumi also discloses the use of components in the charge transport layer that provide wear resistance improvement (¶ [0164]).  Makisumi’s photoreceptor is also evaluated to determine its effectiveness through the life (¶¶ [0247], [0248]).
Hartman discloses a long life photoreceptor having enhanced wear resistance (¶¶ [0002] – [0004], [0006]) formed from a specific combination of charge generation layer and charge transport layer coating compositions.  A specific long life photoreceptor (Example B) has a charge generation layer formed from titanyl phthalocyanine (type IV), polyvinylbutyral, polyhydroxystyrene and poly(methyl-phenyl)siloxane in a ratio of 45/27.5/24.75/2.75 in a mixture of 2-butanone and cyclohexanone (¶ [0016]).  The coating is dip coated on an aluminum support and then dried at 100 °C for 15 minutes to give a thickness less than 1 µm, and more preferably, 0.2-0.3 µm (¶ [0016]; see pending claims 11 and 20).
For the charge transport layer, the is formed by dissolving 4-N,N-bis(4-methylphenyl)-amino-benzaldehyde-N',N'-diphenylhydrazone (i.e., triarylamine) and polycarbonate A  in a mixed solvent of tetrahydrofuran and 1,4-dioxane (¶¶ [0017], [0018]).  As seen in Example M, a similar charge transport layer composition has 25 weight % of the solid components while Example N has 40 weight % solids (see pending claim 12).  Note general guidance in ¶¶ [0161] and [0163].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the coating compositions of Hartman to form the charge generation layer and charge transport layer of Makisumi because Makisumi discloses charge generation layers formed from titanyl phthalocyanine pigment and poly(vinyl butyral) and charge transport layers formed from triarylamine and polycarbonate and Hartman discloses similar compositions that have the added advantage of a long useful life.  The artisan preparing the photoreceptor of Makisumi would recognize an advantage to using Hartman’s composition in the dip coating process of Makisumi.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0409278 to Makisumi et al.
Makisumi was described above.  As noted above, after dip coating of the respective layers on the aluminum drum, the support with the coated layer is heat treated in an over at a specific temperature (¶ [0222]), such as 100 °C for 10 minutes for the charge generation layer and 120 °C for 40 minutes for the charge transport layer (¶ [0221]).  
Makisumi does not disclose the baking time is about 20 minutes as in pending claim 3 or the cooling characteristics of claims 4 and 5.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to heat the coated charge generation layer for a longer time to ensure solvent removal from the charge generation layer.  A time of about 20 minutes would have been obvious to ensure solvent removal.
It would also have been obvious to cool the coated charge generation layer to a temperature near room temperature (e.g., 25 °C) to ensure the layer is not softened for coating of the charge transport layer.  A softened layer could result in undesired deformation of the charge generation layer when the charge transport layer is applied.  This would result in underside modification of the charge generation layer shape desired.  A short cooling time (see pending claim 5) would also have been obvious in order to expedite processing of the photoreceptor.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 5,578,410 to Petropoulos et al. teaches a photoreceptor formed by a dip coating method. The photoreceptor has a hollow cylindrical support that is dipped in a coating solution to form a coating on the bottom non-imaging section, middle imaging section, and optionally at the top non-imaging section (col. 2, l. 8-22; col. 2, l. 62 – col. 3, l. 2). A single photosensitive layer or multiple layers may be coated by this method (col. 4, l. 1-53). The imaging section has a layer thickness of 28 μm while the lower section has a coating thickness of about 5 to about 20 μm (Example 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                             16 June 2021